                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 HARRISON MCKINLEY MORRIS, JR.                      :          CIVIL ACTION
                                                    :
       v.                                           :          No. 18-3616
                                                    :
 COMMISSIONER OF SOCIAL                             :
 SECURITY

                                        MEMORANDUM
 Juan R. Sánchez, C.J.                                                           January 22, 2020

       Plaintiff Harrison McKinley Morris, Jr. commenced this action to appeal the decision of

an Administrative Law Judge to deny him disability benefits. After granting Morris’s motion to

proceed in forma pauperis, the Court ordered Morris in five separate orders, to file a motion to

refer his case to the attorney panel, to file a brief in support of his request for review, or to show

cause why this case should not be dismissed for failure to prosecute. To date, Morris has not

complied with the Court’s orders. As a result, the Court will dismiss this case for failure to

prosecute.

BACKGROUND

       On August 23, 2018, Morris filed his Complaint and motion to proceed in forma pauperis.

After granting Morris’s motion, the Court directed service upon the Commissioner of Social

Security. On November 5, 2018, the Commissioner filed her answer to the Complaint.

       Morris also filed a motion for appointment of counsel. On November 26, 2018, the Court

denied the request and directed the Clerk of Court to mail Morris a form motion for appointment

of an attorney in a social security case. See Order, Nov. 26, 2018, ECF No. 10. The Court also

ordered Morris to file the form motion within 21 days of the order so his case could be referred to

the attorney panel for social security cases. Morris did not comply with this Order.
        On September 10, 2019, after ten months without any activity in this case, the Court

ordered Morris to file his brief and statement of issues in support of his request for review. See

Order, Sept. 10, 2019, ECF No. 12. Morris did not comply with this Order. On November 12,

2019, the Court again ordered Morris to file his brief and statement of issues in support of his

request for review or to show cause why this action should not be dismissed for failure to prosecute.

See Order, Nov. 12, 2019, ECF No. 13. Morris did not comply with this Order.

        On December 5, 2019, the Court granted Morris a final extension to file a brief and

statement of issues in support of his request for review or to show cause why his case should not

be dismissed. See Order, Dec. 5, 2019, ECF No. 14. In response, Morris submitted a letter

requesting an extension of time. See Letter Request, Dec. 10, 2019, ECF No. 15. On December

12, 2019, the Court granted Morris another extension to file his brief and statement of issues in

support of his request for review. See Order, Dec. 12, 2019, ECF No. 16. The Court also directed

the Clerk to mail a new form motion for appointment of attorney to Morris at his address listed on

the docket. In accordance with the Court’s December 12, 2019, Order, Morris had until January

10, 2020, to file his brief and statement of issues in support of his request for review or to file a

motion for appointment of an attorney. To date, Morris has taken no further action to proceed with

this case.

DISCUSSION

        Federal Rule of Civil Procedure 41 permits a court to dismiss an action “[i]f the plaintiff

fails to prosecute or to comply with th[e] [Federal Rules of Civil Procedure] or a court order.” Fed.

R. Civ. P. 41(b); see also Link v. Wabash R.R. Co., 370 U.S. 626, 630 (1962) (holding Rule 41(b)

does not “abrogate the power of courts, acting on their own initiative, to clear their calendars of

cases that have remained dormant because of the inaction or dilatoriness of the parties seeking



                                                 2
relief”). Before dismissing a case as a sanction for a party’s litigation conduct, a court is required

to evaluate the factors identified by the Third Circuit in Poulis v. State Farm Fire & Cas. Co.:

       (1) the extent of the party’s personal responsibility; (2) the prejudice to the
       adversary caused by the failure to meet scheduling orders and respond to discovery;
       (3) a history of dilatoriness; (4) whether the conduct of the party or the attorney was
       willful or in bad faith; (5) the effectiveness of sanctions other than dismissal, which
       entails an analysis of alternative sanctions; and (6) the meritoriousness of the claim
       or defense.

747 F.2d 863, 868 (3d Cir. 1984) (emphasis omitted). “When a litigant’s conduct makes

adjudication of the case impossible, however, such balancing under Poulis is unnecessary.” Jones

v. N.J. Bar Ass’n, 242 F. App’x 793, 794 (3d Cir. 2007); see also McLaren v. N.J. State Dep’t of

Educ., 462 F. App’x 148, 149 (3d Cir. 2012).

       Dismissal of this case is warranted, even without evaluating the Poulis factors because

adjudication of this case is impossible. As this is a social security appeal, Morris’s Complaint is a

form document which merely states that he seeks judicial review of an adverse decision of the

Acting Commissioner. Morris has never submitted a brief identifying the specific findings he

contends are not supported by substantial evidence and any evidentiary, administrative, or legal

errors he wishes to challenge. As a result, this Court has no way of knowing what issues Morris

wishes the Court to review, making it impossible for this Court to adjudicate his appeal.

       Even assuming a Poulis analysis is required, the Court finds dismissal is appropriate. Four

of the six Poulis factors weigh in favor of dismissal, and only one of the factors weighs against

dismissal.

       The first Poulis factor—personal responsibility—weighs in favor of dismissal. In this

action, Morris has proceeded pro se and his failure to comply with the Court’s orders is attributable

only to him. See Briscoe v. Klaus, 538 F.3d 252, 258 (3d Cir. 2008) (stating pro se plaintiff is

responsible for his or her own failure to comply with court’s orders).

                                                  3
       The second factor—prejudice to the defendant—weighs slightly in favor of dismissal. The

Commissioner has submitted her answer to the Complaint but is unable to respond to Morris’s

claims without a brief and statement of issues. The Commission has thus suffered some prejudice

in the continuous delay of the resolution of this matter. See Emerson v. Thiel College, 296 F.3d

184, 191 (3d Cir. 2002) (stating defendant was prejudiced by continuous delays).

       Third, Morris has displayed a pattern of dilatoriness in this case, which weighs in favor of

dismissal. After commencing this action, Morris has routinely failed to take affirmative steps to

litigate this case or obtain a lawyer by filing a form motion. On five separate occasions, Morris

has further failed to comply with the Court’s orders directing him to file a brief, file a motion for

an attorney, or show cause. See Adams v. Trs. of N.J. Brewery Emps.’ Pension Tr. Fund, 29 F.3d

863, 874 (3d Cir. 1994) (“Extensive or repeated delay or delinquency constitutes a history of

dilatoriness, such as . . . consistent tardiness in complying with court orders.”). This factor

therefore weighs in favor of dismissal.

       The fourth Poulis factor—willfulness or bad faith conduct—weighs against dismissal. As

noted, this Court has given Morris ample opportunity to file a brief and statement of issues in

support of his request for review. The Court has also provided Morris with form motions to request

an attorney. Despite this Court’s repeated directions and warning that failure to comply may result

in dismissal, Morris has failed to act. Nonetheless, “[a] lengthy delay reflects ‘inexcusable

negligent behavior,’ but that behavior alone does not rise to the level of willfulness or bad faith.”

Hildebrand v. Allegheny Cty., 923 F.3d 128, 135 (3d Cir. 2019) (internal citations omitted).

Morris’s failure cannot be regarded as willful and this factor weighs against dismissal.

        Fifth, although the Court could issue fines or costs as sanctions for Morris’s failure to

comply, given Morris’s pro se status and failure to participate in this case since filing his



                                                 4
Complaint, this Court does not believe a monetary sanction, or any other sanction short of

dismissal, would be appropriate. Therefore, the fifth Poulis factor—the effectiveness of sanctions

other than dismissal—weighs in favor of dismissal.

       The final Poulis factor—the meritoriousness of Morris’s claims—is neutral. Given that the

Court only has Morris’s Complaint to determine the merits of his appeal, the Court cannot

adequately do so without a brief and statement of issues.

       As the Third Circuit has noted, “not all of the Poulis factors need be satisfied in order to

dismiss a complaint.” Briscoe, 538 F.3d at 263 (citation omitted). Accordingly, with four Poulis

factors weighing in favor of dismissal, the Court finds dismissal is appropriate.



                                                     BY THE COURT:



                                                      /s/ Juan R. Sánchez
                                                     Juan R. Sánchez, C.J.




                                                 5
